
	
		I
		111th CONGRESS
		2d Session
		H. R. 5759
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Heinrich
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Mineral Leasing Act to require an operator
		  to compensate a surface owner for damages resulting from the oil and gas
		  operations of the operator on land affected by the operations.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Rural Landscapes Act of
			 2010.
		2.Split estate
			(a)In
			 generalSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is
			 amended by adding at the end the following:
				
					(q)Split
				estates
						(1)DefinitionsIn
				this subsection:
							(A)Covered
				landThe term covered land means land with respect
				to which—
								(i)title to oil and
				gas resources is held by the United States; but
								(ii)title to the
				surface estate is not held by the United States.
								(B)LeaseThe
				term lease means a lease issued by the Secretary under this Act
				that provides for the development of oil and gas resources (including coalbed
				methane) on covered land.
							(C)LesseeThe
				term lessee means the holder of a lease for the development of oil
				and gas resources on covered land.
							(D)Oil and gas
				operationsThe term oil and gas operations means all
				activities affecting the interest of a surface owner in covered land that are
				associated with exploration, drilling, or production of oil and gas, through
				final reclamation of the affected surface.
							(E)OperatorThe
				term operator means a person with the legal right to conduct oil
				and gas operations on covered land.
							(F)SecretaryThe
				term Secretary means the Secretary of the Interior.
							(G)Surface
				ownerThe term surface owner means a person who
				holds legal or equitable title, as demonstrated in the records of the
				applicable county clerk or other local government official, to the surface of
				the covered land on which the operator has the right to conduct oil and gas
				operations.
							(2)Compensation and
				reclamation
							(A)In
				generalAn operator shall compensate the surface owner for
				damages resulting from the oil and gas operations of the operator on land
				affected by the operations from—
								(i)loss of
				agricultural production and income;
								(ii)lost land
				value;
								(iii)lost use of and
				lost access to the land of the surface owner; and
								(iv)the lost value of
				improvements.
								(B)ReclamationAn
				operator shall reclaim the surface affected by the oil and gas operations of
				the operator.
							(3)Notice of
				operations
							(A)Prior to initial
				entryPrior to initial entry for activities that do not disturb
				the surface, the operator shall provide at least five days notice by certified
				mail or hand delivery to the surface owner.
							(B)OperationsPrior
				to commencing oil and gas operations, the operator shall provide not less than
				30 days notice by certified mail or hand delivery to the surface owner with
				sufficient disclosure of the planned operations to enable the surface owner to
				evaluate the effect of the operations.
							(C)Place of notice
				deliveryThe notices required by this section shall be given to
				the surface owner at the address shown by the records of the county clerk at
				the time the notice is given.
							(D)Notice deemed
				receivedNotices required by this section shall be deemed to have
				been received five days after mailing by certified mail or immediately upon
				hand delivery.
							(4)Surface use
				agreement
							(A)Surface use
				agreementAt the time of providing notice of operations under
				paragraph (3)(B), the operator shall provide to the surface owner a proposed
				surface use agreement that—
								(i)to
				the extent known, specifies sufficient disclosure of the planned oil and gas
				operations to enable the surface owner to evaluate the effect of the operations
				on the property, including—
									(I)placement,
				specifications, maintenance and design of facilities, equipment and
				roads;
									(II)terms of ingress
				and egress;
									(III)water protection
				(quality and quantity);
									(IV)proposed
				reclamation; and
									(V)actions to
				minimize surface damages to the land including runoff and erosion; and
									(ii)includes an offer
				of compensation for damages to the surface affected by oil and gas
				operations.
								(B)Procedure
								(i)In
				generalNot later than 30 days after the date of receipt of the
				proposed surface use agreement, the surface owner may accept or reject the
				agreement.
								(ii)Failure to
				acceptFailure to accept the agreement during the 30-day period
				described in clause (i) may be considered a rejection of the agreement.
								(C)NegotiationsThe
				surface owner and operator may enter into negotiations regarding the surface
				use agreement.
							(D)AgreementThe
				operator and the surface owner may enter into a mutually acceptable agreement
				that specifies the rights and obligations of the parties with respect to the
				surface activities conducted by the operator.
							(5)Entry without
				agreement; bond
							(A)In
				generalIn lieu of executing a surface use agreement under
				paragraph (4)(A), the operator may enter the property of the surface owner and
				conduct oil and gas operations as provided in this section.
							(B)Financial
				assuranceThe operator shall provide an appropriate financial
				assurance for the benefit of the surface owner, as determined by the Secretary,
				prior to commencing operations under this paragraph.
							(C)Release of
				financial assuranceThe Secretary shall provide for the
				appropriate release of the financial assurance on a determination that—
								(i)the reclamation is
				complete; and
								(ii)the surface owner
				has been compensated for any damages.
								(6)Notice of
				Secretarial action with respect to Federal leasesThe Secretary
				shall make reasonable efforts to provide to each surface owner of affected
				covered land, and to each permittee or right-of-way holder with the right to
				use the surface of affected Federal land, written notice of—
							(A)any lease sale for
				an oil or gas lease under this Act by not later than 30 days before the date of
				the lease sale; and
							(B)the issuance of a
				drilling permit by not later than 5 days before the date of issuance.
							(7)Relationship to
				State lawNothing in this subsection preempts any applicable
				State
				law.
						.
			(b)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior shall promulgate such regulations as are necessary to carry out
			 the amendment made by subsection (a).
			
